ORDER

PER CURIAM.
Vincent Pellitteri, plaintiff, appeals the trial court’s grant of summary judgment against him in his action for retaliatory discharge against defendant, Jetstream Systems, Inc. (Jetstream), a subsidiary of defendant Barry-Wehmiller Co. (Wehmiller) (collectively defendants). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties has been provided explaining the reasons for our decision.